Citation Nr: 1019471	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for sinusitis.  



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had honorable active service in the United States 
Marine Corps from September 1998 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2007 and 
July 2007 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for a right 
knee disorder and entitlement to service connection for 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.



FINDING OF FACT

A preponderance of the evidence is against a finding that 
tinnitus is due to any incident or event which arose during 
active military service, to include any acoustic trauma 
sustained therein, or that tinnitus as an organic disease of 
the nervous system was manifested to a compensable degree 
within one year after separation from active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may tinnitus, as an organic disease of the nervous system, be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Upon review of the record, the Board concludes that the 
Veteran was provided with adequate VCAA notice prior to the 
May 2007 rating decision which denied the claim by way of a 
September 2006 VCAA notice letter, as explained below. 

Specifically, in September 2006 correspondence, the RO 
apprised the Veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence VA would attempt to obtain on his behalf.  In this 
regard, the RO advised him of what the evidence must show to 
establish entitlement to service connected compensation 
benefits for his claimed disorder, advised him that VA needed 
evidence showing that ringing in the ears had existed from 
military service to the present time, and described the types 
of information and evidence that he needed to submit to 
substantiate his claim.  The RO also explained what evidence 
VA would obtain and would make reasonable efforts to obtain 
on the Veteran's behalf.  

In particular regard to the Dingess requirements, the Board 
notes that the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date once service 
connection was established, in the September 2006 VCAA notice 
letter.  

In view of the foregoing, the Board finds that the RO 
effectively satisfied the notice requirements of the VCAA 
with respect to issue adjudicated herein (i.e., tinnitus) in 
the September 2006 notice letter and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the May 2007 rating decision, the 
September 2008 SOC, and the SSOCs dated in February 2009 and 
February 2010, which include discussions of the facts of the 
claim, pertinent laws and regulations, notification of the 
bases for the decision, and a summary of the evidence 
considered to reach the decision.  

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with an audiological 
examination in connection with his claim in April 2007.  
Review of the examination report reveals that the examiner 
confirmed review of the claims folder, summarized relevant 
evidence included in the service treatment records (STRs), 
and considered the Veteran's lay statements as reported at 
the examination and reflected in the record at that time.  
She provided a medical nexus opinion based on consideration 
of this evidence and provided a sound rationale for her 
opinion.  For these reasons, the Board finds that the April 
2007 audiological examination report is adequate for the 
purposes of this adjudication.  

The Board additionally notes that the Veteran's STRs and 
service personnel records (SPRs) are of record.  Further, 
post-service treatment records adequately identified as 
relevant to the claim have been obtained, to the extent 
possible, and are associated with the claims folder.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that 
his current tinnitus was caused by acoustic trauma sustained 
during his period of active service in the United States 
Marine Corps while serving as a helicopter door gunner and 
mechanic.    

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and certain chronic 
diseases, such as organic diseases of the nervous system 
(e.g., tinnitus), become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide 
an eye-witness account of an individual's visible symptoms.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
The evidence establishes a current diagnosis of tinnitus.  
Specifically, the Veteran told the April 2007 examining 
audiologist that he had ringing in his ears (i.e., tinnitus) 
which could occur in either ear or, at times, in both ears, 
and did not significantly affect his daily living.  There is 
no clear indication that the audiologist did not find the 
Veteran's account of current tinnitus credible, as she 
included his report of tinnitus in the diagnosis portion of 
the examination report.  The Veteran himself has also 
submitted written statements during the course of this appeal 
wherein he has indicated that he currently has tinnitus.  
See, e.g., his claim on VA Form 21-526, the November 2007 
Notice of Disagreement (NOD), and the October 2008 
Substantive Appeal on VA Form 9. 

The Veteran is considered competent to report the presence of 
tinnitus, and there is no indication from the record that his 
account of current tinnitus is not credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").  Thus, for the purpose of 
the present decision, the current existence of tinnitus is 
established.  Because the medical evidence establishes that 
the Veteran has a current diagnosis of tinnitus, the Board 
will next consider whether the evidentiary record supports 
in-service incurrence.

On his October 2008 VA Form 9, the Veteran asserted that he 
did not have ringing in his ears prior to his period of 
service.  The Board observes that the Veteran demonstrated a 
hearing acuity within normal limits at the time of his 
entrance to service in September 1998, and there is no 
indication of prior tinnitus at that time.  See DD Form 2215 
included in the STRs.  Therefore, the Veteran's account of 
having no hearing problems prior to service is supported by 
the record.   

In addition, the Board observes that the Veteran's DD Form 
214 identifies his military occupational specialty (MOS) as 
helicopter crew chief.  He has competently reported having 
been exposed to loud noise during his period of service.  It 
is also confirmed in the STRs that the Veteran had frequent 
noise exposure.  Thus, his competent lay account of exposure 
to noise is shown to be consistent with the circumstances of 
his service, and is deemed credible.  

Further, review of the Veteran's SPRs shows that, in addition 
to his other awards and decorations, he received a Combat 
Distinguishing Device for heroic achievement in aerial flight 
as a UH-1N ("Huey") crew chief in March 2003, in 
recognition of flying in combat in support of American ground 
troops who were under attack by enemy personnel, thus 
establishing status as a combat veteran.  

As a former participant in combat, the Veteran is entitled to 
have his statements as to injuries he sustained in a combat 
setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  That law does not by itself, however, establish a 
basis for the grant of service connection.  The claimant is 
still required to meet the evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a connection between service and the 
currently claimed disability, both of which require competent 
evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding 
that evidence of a causal nexus between an in-service event 
and a current disability is still required even when a 
veteran is shown to have participated in combat); Collette v. 
Brown, 82 F.3d 389, 392 (1996). 

After careful consideration of the evidentiary record, the 
evidence does not show that his current tinnitus is related 
to the Veteran's military service.  He certainly experienced 
significant noise exposure in service, but the STRs show that 
he specifically denied having hearing loss or ringing in the 
ears in May 2000, April 2001, April 2002, and, significantly, 
in May 2003 on the Abbreviated Aeromedical Examination 
reports, which were signed and dated by the Veteran.  It is 
further noted that he again denied having hearing loss or 
ear, nose, and throat trouble at the time of the July 2003 
separation examination.  Such evidence militates against the 
Veteran's assertion that tinnitus was present in service.   

In addition, the Board notes that the first mention of 
tinnitus which can be found in the evidentiary record is in 
the Veteran's September 2006 claim for compensation benefits, 
the VA Form 21-526, which was filed three years after his 
release from active duty.  It is notable that the Veteran did 
not specify a date of onset for the claimed disorder at that 
time.  

Further, the Veteran has offered inconsistent accounts of 
when his hearing difficulties began.  Although he told the 
April 2007 VA audiological examiner that tinnitus began 
during service, he reported in his September 2006 statement, 
VA Form 21-4138, that his ears began to ring about three 
months after service.  However, he later wrote in his October 
2007 NOD that he started noticing ringing in his ears shortly 
after returning home from Iraq in the summer of 2003, which 
again relates the onset of tinnitus to the Veteran's period 
of active service.    

As stated above, the Veteran's own statements contemporaneous 
to service, wherein he repeatedly denied having ringing in 
his ears as discussed above, appear to contradict his 
assertion that ringing in the ears began in service, and 
there is no support in the record for his assertion that 
ringing in the ears began a few months after discharge.  It 
is also noted that, while the Veteran denied any significant 
non-military noise exposure at the April 2007 VA audiological 
examination, a May 2007 private treatment record reveals that 
the Veteran was working as an aircraft mechanic and was in 
pilot school at that time.  Thus, his post-service occupation 
and training indicate post-service noise exposure, but he did 
not report this to the audiological examiner.  Due to the 
inconsistent statements provided by the Veteran, the Board 
does not find his competent lay report that tinnitus began in 
service, or within three months after service and has 
continued since that time, to be credible.  His statements 
are far outweighed by clear and convincing evidence to the 
contrary and, consequently, lack sufficient probative value.  

Moreover, the Board notes that the only competent medical 
opinion evidence of record does not link the Veteran's 
tinnitus to his period of service, to include any acoustic 
trauma sustained therein.  After review of the claims folder 
and examination and interview of the Veteran, the examiner 
concluded that his tinnitus was less likely as not related to 
reports of acoustical trauma in service.  In support of her 
conclusion, the examiner explained that the Veteran's 
repeatedly answered "no" when asked if he had ringing in 
his ears in 2000, 2001, and 2002 and there was no report of 
ringing within a reasonable time after service, other than 
the Veteran's statement that it began three months after 
service.  The examiner also noted that his report that 
tinnitus began while in service at the examination conflicted 
with his prior statement that it began after service.  She 
further added that, because there was conflicting information 
regarding the onset of tinnitus and no specific documentation 
of a ringing in the ears during active service or within a 
reasonable time after service, it was less likely that 
tinnitus was related to service.  

In evaluating the opinion provided by the April 2007 VA 
audiological examiner, the Board notes that the examiner 
provided a thorough rationale based on examination, interview 
of the Veteran, and review of the documentation in the claims 
folder.  She also has specialized expertise in the area of 
auditory disorders, and had sufficient facts and data on 
which to base the opinion.  Consequently, the Board affords 
the opinion significant probative value.

Thus, in summary, the most probative evidence shows that 
tinnitus manifested years after discharge and is not 
otherwise related to active service, to include acoustic 
trauma sustained therein.  There is no competent medical 
opinion linking the Veteran's tinnitus to service.  
Consequently, the preponderance of the evidence weighs 
against the claim and service connection for tinnitus is 
denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), reasonable doubt is to 
be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim in this 
case, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is denied.


REMAND

After careful review of the evidentiary record, the Board 
finds that additional development is needed regarding the 
remaining issues on appeal before final appellate review. 

In regard to the Veteran's claimed sinusitis, the Board notes 
that the STRs show he was treated for sinusitis in October 
2000.  He also underwent a VA medical examination in November 
2009 in connection with his claim, and was diagnosed with 
rhinosinusitis at that time.  However, the November 2009 
examiner did not have access to the Veteran's claims folder 
at the examination, and did not provide an opinion regarding 
the relative probability of a relationship between the 
Veteran's claimed sinusitis and his period of active military 
service.  Thus, the examination provided to the Veteran in 
connection with this claim was inadequate.  

In light of the foregoing, the Board finds that a remand for 
another examination and to obtain a medical opinion is 
warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (finding that that once VA undertakes the effort to 
provide an examination, it must provide an adequate one); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.).

In regard to the claimed right knee disorder, the Board notes 
that STRs show that the Veteran was diagnosed with right knee 
patellofemoral pain syndrome in July 2003.  He has also 
competently reported current pain associated with his right 
knee.  However, no medical examination has been provided to 
the Veteran or a medical opinion obtained in connection with 
this claim.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that a veteran 
has a current disability (or persistent or recurrent symptoms 
of a disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision. 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, in consideration of the foregoing, the Board finds that 
a remand is necessary in order to provide the Veteran with a 
medical examination and medical nexus opinion with respect to 
his claim.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an appropriate 
medical examination of his claimed sinusitis.  
The claims file, to include a copy of this 
Remand, must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be performed and all findings 
reported in detail. 

a.  Based on review of the claims folder and 
examination and interview of the Veteran, 
the examiner should state whether it is at 
least as likely as not (i.e., to at least a 
50 percent degree of probability) that any 
identified current chronic sinusitis 
originated in service, or is otherwise 
related to service, to include any 
symptomatology or incident therein; or 
whether any such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent).  

b.  The examiner should discuss relevant 
evidence contained in the Veteran's STRs as 
well as post-service lay and medical 
evidence in support of any conclusion, and 
must confirm that the claims folder was 
reviewed in conjunction with the 
examination.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to speculation or conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  Schedule the Veteran for an appropriate 
medical examination of his claimed right knee 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  Based on review of the claims folder and 
examination and interview of the Veteran, 
the examiner should state whether it is at 
least as likely as not (i.e., to at least a 
50 percent degree of probability) that any 
identified current right knee disorder 
originated in service, or is otherwise 
related to service, to include any 
symptomatology shown or incident therein; or 
whether any such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent).  

b.  The examiner should discuss relevant 
evidence contained in the Veteran's STRs as 
well as post-service lay and medical 
evidence in support of any conclusion and 
confirm that the claims folder was reviewed 
in conjunction with the examination.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to speculation or conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, 
readjudicate the Veteran's claims and, if any 
benefit sought on appeal remains denied, 
provide a Supplemental Statement of the Case 
and appropriate period of time for response.  
Thereafter, return the case to the Board for 
further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


